Citation Nr: 9905069	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a separate evaluation for service-connected 
hysterectomy, in addition to that previously granted for 
infertility secondary to bilateral tubal adhesions, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1976 to March 
1994.  There appears to be a period of total prior active 
service of two years, 9 months and sixteen days indicated on 
the veteran's DD Form 214.  However, that period of service 
has not been verified.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which determined that a 30 percent rating was 
warranted for service-connected hysterectomy with infertility 
due to bilateral tubal adhesions, and granted entitlement to 
special monthly compensation based on anatomical loss of a 
creative organ.  VA received the veteran's notice of 
disagreement in July 1997.  A statement of the case was 
issued in August 1997.  VA received the veteran's substantive 
appeal and request for a hearing in July 1998.  As per the 
veteran's request, a videoconference personal hearing was 
conducted before the undersigned in October 1998.  It is 
noted that the veteran accepted the videoconference hearing 
in lieu of an in-person hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's uterus was removed on total abdominal 
hysterectomy.

3.  The veteran suffers from bilateral tubal adhesions that 
are not controlled by continuous treatment. 





CONCLUSION OF LAW

A separate evaluation of 30 percent is warranted for 
residuals of total abdominal hysterectomy.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 4.7, 4.14, 
Diagnostic Code 7618 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records document findings of an enlarged 
irregular uterus in 1989, menometrorrhagia in 1992, and the 
performance of a laparoscopy in December 1993.  At that time, 
it was determined that the veteran was infertile due to 
blocked fallopian tubes and the adhesions were lysed in an 
attempt to open the tubes.  It was further noted that the 
veteran was considered a candidate for invitro fertilization, 
but that the procedure was not available in the military 
system.  

On VA examination of June 1995, the veteran complained of 
amenorrhea.  The examination revealed normal vulva and 
vagina.  On bimanual examination, the uterus and ovaries were 
normal size without adnexal masses or tenderness.  The 
examiner commented that the veteran's pap smear of April 1995 
was normal and that the hormonal pattern consistent with 
adequate estrogen effect.  The examiner diagnosed 
dysfunctional uterine bleeding, and infertility secondary to 
persistent bilateral tubal adhesions in spite of corrective 
surgery.  

Service connection for infertility was granted by rating 
action of July 1995.  At that time, it was also determined 
that the veteran was entitled to special monthly compensation 
due to loss of use of a creative organ.  

VA treatment records dated in 1996 reflect the veteran's 
ongoing problems with irregular menstrual periods.  The 
veteran's January 1997 records reflect diagnoses of 
adenomyosis, leiomyomata, pelvic pain, and menometrorrhagia.  
It was also indicated that the veteran underwent a total 
abdominal hysterectomy.  

In a May 1997 decision, the RO re-characterized the veteran's 
disability as a total hysterectomy with history of 
infertility secondary to bilateral tubal adhesions, 
postoperative, and a 30 percent rating was continued.  The RO 
also determined that entitlement to special monthly 
compensation had been established on the basis of the 
anatomical loss (previously, loss of use) of a creative 
organ.  

In an October 1997 letter, a VA nurse practitioner reported 
that she had been treating the veteran since 1996, and that 
she had diagnosed dysfunctional uterine bleeding.  The nurse 
practitioner recounted the following history taken from the 
service medical records: findings of an enlarged uterus 
dating back to 1989, including the discovery of a fibroid; 
discovery of ovarian cysts, and that the ovaries were 
considered to be fully functional; a diagnosis of 
menometrorrhagia in September 1992; and dyssynchronous 
endometrium revealed on biopsy of October 1992, and the use 
of Provera therapy to correct the hormonal imbalance caused 
by the condition.  She also referred to the August 1993 
hysterosalpingogram which revealed blocked fallopian tubes, 
and the performance of a laparoscopy that December.  Since 
the Provera therapy did not relieve the veteran's problems, a 
total abdominal hysterectomy was performed.  Findings of 
leiomyomas were noted in the surgical pathology report.

The nurse practitioner opined that the veteran's infertility 
issues are not related to the leiomyomas or her dysfunctional 
uterine bleeding since the fallopian tube blockage would not 
impact on the veteran's hormonal status and the intramural 
leiomyomas or dysfunctional uterine bleeding.  

In the October 1998 hearing, the veteran and her 
representative argued that the veteran should be granted 
entitlement to a separate rating for the hysterectomy.  
Essentially, it was contended that the reasons and conditions 
leading to the hysterectomy were separate and distinct from 
the reasons for her infertility.  




Legal Analysis

Service connection is currently in effect for total 
hysterectomy with history of infertility secondary to 
bilateral tube adhesions, under the provisions of 38 C.F.R. 
 Part 4, Diagnostic Codes 7618,7622 (1998).  Diagnostic Code 
(DC) 7618 contemplates removal of the uterus including the 
corpus.  A 100 percent rating is assigned for three months 
after the removal, and a 30 percent rating is assigned 
thereafter.  DC 7622 contemplates displacement of the uterus, 
and a maximum evaluation of 30 percent is warranted when 
there is marked displacement and frequent or continuous 
menstrual disturbances.  

In this case, when service connection for infertility was 
initially granted in July 1995, DC 7622 was applied and a 30 
percent rating was assigned.  Entitlement to special monthly 
compensation based on loss of use a creative organ was also 
granted at that time.  It was specifically noted in the 
medical records and the rating decision, that the infertility 
was due to the tubal adhesions.  Subsequent to the veteran's 
total abdominal hysterectomy, the RO essentially granted 
service connection for the disability, but rated the 
infertility and hysterectomy as one disability and applied 
DCs 7618 and 7622.  The RO also granted entitlement to 
special monthly compensation based on anatomical loss of a 
creative organ.

Clearly the absence of the veteran's uterus due to the 
hysterectomy would render DC 7622 inapplicable, and the 
condition would be properly rated under DC 7618.  In this 
case, the 30 percent rating is appropriate since it has been 
more than three months since the veteran underwent the 
procedure.  Also, the veteran remains entitled to special 
monthly compensation, now based on anatomical loss of a 
creative organ, under 38 C.F.R. § 3.350.  However, the DC 
7618 rating should be assigned in addition to the rating for 
the earlier disability, infertility due to bilateral tubal 
adhesions.  

The evidence demonstrates that the veteran's infertility is 
due to adhesions of both fallopian tubes, and her treating VA 
nurse practitioner explained that the infertility and the 
conditions prompting the need for a hysterectomy were 
separate and distinct matters.  In this case, the evidence 
does not indicate that the veteran's fallopian tubes were 
removed during the total abdominal hysterectomy.  Abdominal 
hysterectomy is defined as "excision of the uterus through 
an incision in the abdominal wall." and total hysterectomy 
is defined as "hysterectomy in which the uterus and cervix 
are completely are completely excised; called also 
panhysterectomy."  Dorland's Illustrated Medical Dictionary 
196 (28th ed. 1994).  Therefore, it is reasonable to conclude 
that the veteran's fallopian tubes and ovaries are intact, 
and that she still has the underlying condition for which she 
was initially granted service connection, bilateral tubal 
adhesions.  In this regard, the fallopian disability should 
continue to be rated separately under DC 7614.  Indeed, it 
should have been so rated initially, as DC 7614 prior to its 
amendment effective in May 1995, 60 Fed. Reg. 19851 (1995), 
provided ratings for salpingitis, or inflammation of the 
uterine (fallopian) tubes.

DC 7614 contemplates disease, adhesions or injury of the 
fallopian tubes.  A noncompensable evaluation is applied when 
symptoms do not require continuous treatment.  A 10 percent 
evaluation is assigned when symptoms require continuous 
treatment, and a maximum evaluation is assigned when symptoms 
are not controlled by continuous treatment.  Since the 
service and post-service records show that the adhesions are 
persistent and continue to block her fallopian tubes, the 
criteria for a 30 percent rating under DC 7614 have been met.

Here, the preponderance of the evidence supports the 
veteran's claim with regard to the assignment of a separate 
30 percent evaluation for service-connected hysterectomy, in 
addition to the preexisting evaluation of 30 percent for 
service-connected bilateral tubal adhesions.  Therefore, the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) does not apply in this case.




ORDER

Entitlement to a separate 30 percent rating for service-
connected hysterectomy is granted, subject to regulations 
applicable to the payment of monetary benefits. 

(A 30 percent rating for service-connected bilateral tubal 
adhesions remains in effect.) 




		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


